NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 25 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DALE E. PHILLIPS,                                No.    18-56070

                Plaintiff-Appellant,             D.C. No. 8:18-cv-00812-AG-JDE

 v.                                              MEMORANDUM*

SOUTH COAST PLAZA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Dale E. Phillips appeals pro se from the district court’s order dismissing his

42 U.S.C. § 1983 action arising out of a trespass warning he received from South

Coast Plaza mall. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal of a complaint for failure to state a claim under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 12(b)(6), Thompson v. Davis, 295 F.3d 890, 895

(9th Cir. 2002), and we affirm.

      The district court properly dismissed Phillips’s § 1983 action because

Phillips failed to allege facts sufficient to show the violation of a constitutional

right, or the presence of state action. See Naffe v. Frey, 789 F.3d 1030, 1036 (9th

Cir. 2015) (“Dismissal of a § 1983 claim following a Rule 12(b)(6) motion is

proper if the complaint is devoid of factual allegations that give rise to a plausible

inference of either element.”); id. at 1035-36 (setting forth elements of § 1983

claim); Brewster v. Board of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971,

981 (9th Cir. 1998) (setting forth elements of procedural due process claim).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      AFFIRMED.




                                           2                                     18-56070